United States Navy–Marine Corps
           Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                           Ryan M. ALDEN
                     Private (E-1), U.S. Marine Corps
                                Appellant

                              No. 201800308

   Appeal from the United States Navy-Marine Corps Trial Judiciary.
                           Decided: 7 March 2019.
                              Military Judge:
                Lieutenant Colonel Jeffrey V. Munoz, USMC.
   Sentence adjudged 30 May 2018 by a general court-martial convened
   at Marine Corps Air Station Miramar, California consisting of a
   military judge sitting alone. Sentence approved by convening
   authority: reduction to E-1, confinement for 30 months, * and a bad-
   conduct discharge.
                                For Appellant:
                   Captain W. Scott Laragy, JAGC, USN.
                                For Appellee:
                             Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   *  The Convening Authority suspended confinement in excess of 6 months pursu-
ant to a pretrial agreement.
                   United States v. Alden, No. 201800308


              Before HUTCHISON, TANG, and ELLINGTON
                       Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2